DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/06/2022. Claims 19-33 are pending and examined below. 
 
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 22, 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080091088 A1 (hereinafter referred to as “Kiani”), in view of US 5158082 A (hereinafter referred to as “Jones”) and US 20160367173 A1 (hereinafter referred to as “Dalvi”).
Regarding claim 19, Kiani teaches a sensor device for measuring sepsis comprising a sensor unit in the form of an optical sensor component being configured to measure a vascular endothelial response and that an oxygen saturation measurement is used to determine a sepsis level (abstract; paragraph [0006], [0019], [0028]). However, Kiani does not teach the sensor device having a housing with a heat pump coupled to a plate in which the sensor unit is aligned. 
Jones, an apparatus for heating tissue with PPG sensor, teaches an oximeter device with a housing defining a cavity (as shown in Figure 1) and a heating plate (20; column 2, line 46 through column 4, line 45; Figure 1) in which the sensor unit is aligned with an aperture in the plate (22, 24, and 26; column 2, line 46 through column 4, line 45; Figure 1), the sensor unit including an optical component (22, 24, and 26; column 2, line 46 through column 4, line 45; Figure 1) and a thermal component (34; column 2, line 46 through column 4, line 45; Figure 1), the optical component being configured to measure a vascular endothelial response from the induced temperature change (column 1, lines 29-37, column 2, line 46 through column 4, line 45) and a circuitry to induce the plate to heat up (column 1, lines 29-37, column 2, line 46 through column 4, line 45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, to have a heat plate, as taught by Jones, because a pulse oximeter requires a sufficiently high blood flow so that oxygen absorption coefficients can be measured and is thus desirable to increase the flow of blood to enable accurate measurement which can be accomplished by warming a user’s skin (column 1, lines 29-37). 
Further, Dalvi, a non invasive optical physiological sensor, teaches an inlet to receive fluid pumped from an instrument device, an outlet to return the fluid to a fluid reservoir (paragraph [0008]-[0010], [0016], [0086], [0107]), and a fluid channel defined inside the cavity between the inlet and the outlet (paragraph [0008]-[0010], [0016], [0107]); a heat pump mounted inside a cavity (440; paragraph [0086], [0107]; Figure 4), the heat pump having a side surface thermally coupled to the fluid channel, the heat pump configured to induce a temperature change (paragraph [0008]-[0010], [0016], [0086], [0107]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, in view of Jones, to have a heat pump system and a fluid pump, as taught by Dalvi, since it would be the simple substitution of one known element (heating mechanism of Jones) with another (the heating mechanism of Dalvi) in order to achieve a predictable result namely a means of heating a user’s skin.
Regarding claim 20, Kiani, in view of Jones and Dalvi, teaches wherein the heat pump is mounted over the fluid channel and seals the fluid inside the fluid channel between the inlet and the outlet (paragraph [0008]-[0010], [0016], [0086], [0107]; as taught by Dalvi).
Regarding claim 22, Kiani, in view of Jones and Dalvi, teaches wherein the heat pump is a Peltier device (paragraph [0107]; as taught by Dalvi).
Regarding claim 24, Kiani, in view of Jones and Dalvi, teaches wherein the housing includes a structure defining a loop that is structured to fix the conduit relative to the housing (paragraph [0008]-[0010], [0016], [0086], [0107]; as taught by Dalvi).
Regarding claim 25, Kiani, in view of Jones and Dalvi teaches wherein the heat pump cools the plate to induce a temperature of a user’s skin (paragraph [0008]-[0010], [0016], [0086], [0107]), but does not explicitly teach causing the skin to go to 18 degrees C.
However It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to change the temperature to 18 degrees C , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Kiani, in view of Jones and Dalvi, teaches wherein the heat pump heats the plate to induce a temperature of a user’s skin (paragraph [0008]-[0010], [0016], [0086], [0107]), but does not explicitly teach causing the skin to go to 18 degrees C.
However It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to change the temperature to 40 degrees C , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, Kiani, in view of Jones and Dalvi, teaches wherein the optical component is a photoplethysmogram sensor that measures photoplethysmogram data at the induced temperature change (22, 24, and 26; column 2, line 46 through column 4, line 45; Figure 1; as taught by Jones).
Regarding claim 28, Kiani, in view of Jones and Dalvi, teaches wherein the thermal component measures skin surface temperatures to provide a closed loop feedback control (34; column 2, line 46 through column 4, line 45; Figure 1; as taught by Jones).
Regarding claim 29, Kiani teaches a sensor device for measuring sepsis comprising an instrument device, a sensor unit in the form of an optical sensor component being configured to measure a vascular endothelial response and that an oxygen saturation measurement is used to determine a sepsis level (abstract; paragraph [0006], [0019], [0028]). However, Kiani does not teach the sensor device having a housing with a heat pump coupled to a plate in which the sensor unit is aligned. 
Jones, an apparatus for heating tissue with PPG sensor, teaches an oximeter device with a housing defining a cavity (as shown in Figure 1) and a heating plate (20; column 2, line 46 through column 4, line 45; Figure 1) in which the PPG sensor is aligned with an aperture in the plate (22, 24, and 26; column 2, line 46 through column 4, line 45; Figure 1), the sensor unit including an optical component and a thermal component, the optical component being configured to measure a vascular endothelial response from the induced temperature change (column 1, lines 29-37, column 2, line 46 through column 4, line 45) and a circuitry to induce the plate to heat up (column 1, lines 29-37, column 2, line 46 through column 4, line 45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, to have a heat plate, as taught by Jones, because a pulse oximeter requires a sufficiently high blood flow so that oxygen absorption coefficients can be measured and is thus desirable to increase the flow of blood to enable accurate measurement which can be accomplished by warming a user’s skin (column 1, lines 29-37). 
Further, Dalvi, a non invasive optical physiological sensor, teaches an instrument device, the instrument device having a pump to pump fluid from a fluid reservoir through a coolant loop (paragraph [0008]-[0010], [0016], [0107]); a power supply (paragraph [0038]); an inlet to receive fluid pumped from an instrument device, an outlet to return the fluid to a fluid reservoir (paragraph [0008]-[0010], [0016], [0086], [0107]), and a fluid channel defined inside the cavity between the inlet and the outlet (paragraph [0008]-[0010], [0016], [0107]); a heat pump mounted inside a cavity (440; paragraph [0086], [0107]; Figure 4), the heat pump having a side surface thermally coupled to the fluid channel, the heat pump configured to induce a temperature change (paragraph [0008]-[0010], [0016], [0086], [0107]); a flexible cable (130; Figure 1); and a conduit connecting the sensor device to the instrument device, the conduit including an inlet tube to supply the fluid from the fluid reservoir to the inlet of the sensor device, an outlet tube to transfer the fluid from the outlet of the sensor device to the fluid reservoir, and one or more cables to supply control voltages from the power supply in the instrument device to the heat pump of the sensor device (paragraph [0008]-[0010], [0016], [0086], [0107]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, in view of Jones, to have a heat pump system and a fluid pump, as taught by Dalvi, since it would be the simple substitution of one known element (heating mechanism of Jones) with another (the heating mechanism of Dalvi) in order to achieve a predictable result namely a means of heating a user’s skin.
Regarding claim 30, Kiani, in view of Jones and Dalvi, teaches wherein the instrument device further includes a radiator and fan to cool the fluid held in the fluid reservoir (paragraph [0008]-[0010], [0016], [0086], [0107]).
Regarding claim 31, Kiani, in view of Jones and Dalvi, teaches wherein the instrument device further has a voltage regulator to regulate the supply of the control voltages from the instrument device to the heat pump (paragraph [0008]-[0010], [0016], [0086], [0107]).
Regarding claim 32, Kiani, in view of Jones and Dalvi, teaches wherein the instrument device is connectable to a display screen to display the vascular endothelial response measured by the sensor unit (160; paragraph [0038]; Figure 1; as taught by Dalvi).
Regarding claim 33, Kiani, in view of Jones and Dalvi teaches wherein the heat pump cools and heats the plate to induce a temperature of a user’s skin (paragraph [0008]-[0010], [0016], [0086], [0107]), but does not explicitly teach causing the skin to go to 18 degrees C and 40 degrees C.
However It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to change the temperature to 18 degrees C and 40 degrees C , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, in view of Jones and Dalvi, as applied to claim 19 above, and further in view of US 20070173735 A1 (hereinafter referred to as “Callister”).
Regarding claim 21, Kiani, in view of Jones and Dalvi, does not explicitly teach wherein the fluid channel is shaped to have a serpentine configuration to increase a surface area contact between the fluid and the heat pump.
Callister teaches wherein the fluid channel is shaped to have a serpentine configuration to increase a surface area contact between the fluid and the heat pump. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, in view of Jones and Dalvi, to have a serpentine configuration, as taught by Callister, because doing so provides the fluid to a heat pump. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiani, in view of Jones and Dalvi, as applied to claim 19 above, and further in view of US 20040132171 A1 (hereinafter referred to as “Rule”).
Regarding claim 23, Kiani, in view of Jones and Dalvi, does not explicitly teach wherein the housing includes one or more tabs positioned on an exterior of the housing, the tabs being structured to receive a strap or band.
However, Rule teaches wherein the housing includes one or more tabs positioned on an exterior of the housing, the tabs being structured to receive a strap or band (paragraph [0182]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kiani, in view of Jones and Dalvi, to have tabs to receive straps, as taught by Rule, because doing so provides an alternative means to attach the sensor structure to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792